PER CURIAM.
It appearing to the Court that by virtue of the opinion in the District School Board of Lee County, Florida et al. v. Askew, as Governor of the State of Florida et al. Fla., 278 So.2d 272 (Opinion filed April 4, 1973), and Senate Concurrent Resolution No. 481 (filed in the Office of Secretary of State on April 25, 1973), appointing O. Ernest Ellison, Jr., as the auditor required by Fla.Const. art. III, § 2, F.S.A., the issues presented in this appeal are now moot and it is therefore,
Ordered that this appeal be and is hereby dismissed ex mero motu.
CARLTON, C. J., and ROBERTS, ADKINS, McCAIN and DEKLE, JJ., concur.
ERVIN, J., concurs specially with Opinion.
BOYD, J., concurs specially and agrees with ERVIN, J.